 

 

UNITED STATES DISTRICT COURT

Uni
7 Son a apart
SOUTHERN DISTRICT OF TEXAS LED
: JUN 29 2029
CORPUS CHRISTI DIVISION :
a , David J, Bradley, Clerk of Court
UNITED STATES OF AMERICA: § :
! : § :
y. § CRIMINAL NUMBER
§ ;
SIVA BROWN § C= 20-837
INDICTMENT

THE GRAND JURY CHARGES THAT:
COUNT ONE
On or about June 2, 2020, in the Corpus Christi Division of the Southem District of
Texas and elsewhere within the jurisdiction of the Court, the defendant,
. SIVA BROWN,
did knowingly and intentionally possess with intent to distribute a controlled substance. This
violation involved more than fifty (50) grams of a mixture or substance containing a detectable
- amount of methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).
| |
A TRUE BILL:
ORIGINAL SIGNATURE ON FILE
FOREPERSON OF THE GRAND JURY

RYAN K. PATRICK | /
UNITED Mert ATTORNEY

 

 

By:

 

ly MA M. PAXTON
Assistant United States Attorney
